Citation Nr: 0318282	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1941 to 
November 1945.  He died in November 1999.  The appellant is 
his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in July 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  The Board issued a decision in July 
2001 that was subsequently vacated by a December 2002 order 
of the United States Court of Appeals for Veterans Claims 
(Court).  The Joint Motion for Remand supporting the Court's 
order reflects that the July 2001 Board decision was vacated 
and remanded for readjudication in light of the recently 
enacted Veterans Claims Assistance Act of 2000.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claim addressed in this 
decision, and obtained all available relevant evidence 
designated by the appellant in order to assist her in 
substantiating her claim for VA compensation benefits; in 
light of the grant of the appeal for service connection for 
the cause of the veteran's death, there is no reasonable 
possibility that additional assistance would further aid in 
substantiating the appellant's claim. 

2.  The veteran died in November 1999; the Certificate of 
Death lists the immediate cause of death as congestive heart 
failure, due to cardiomyopathy, due to coronary artery 
disease, and listed chronic pleural effusion as a significant 
condition contributing to death but not resulting in the 
underlying cause of death. 

3.  At the time of the veteran's death, service connection 
had been established for a moderate muscle wound to Muscle 
Group VI of the right arm with residual ulnar nerve neuritis, 
rated as 30 percent disabling; penetrating right chest wound 
with retained foreign body in the chest, rated as 20 percent 
disabling; moderate muscle wound to Muscle Group I of the 
right chest, rated as 10 percent disabling; and paralysis of 
the left deltoid, rated as noncompensably disabling. 

4.  The evidence of record for and against the appellant's 
claim is in relative equipoise on the question of whether the 
veteran's service-connected penetrating right chest wound 
with retained foreign body in the chest contributed 
substantially or materially to cause his death. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the appellant's 
favor, service connection for the cause of the veteran's 
death is warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In light of the grant of benefits sought on appeal, the Board 
finds that no further evidence is necessary to substantiate 
the appellant's claim for service connection for the cause of 
the veteran's death.  See 38 U.S.C.A. § 5103(a) (West 2002).  
In this case, there is no reasonable possibility that further 
assistance would aid in substantiating the appellant's claim 
for VA compensation benefits.  See 38 U.S.C.A. 
§ 5103A(a)(1),(2) (West 2002).  

II.  Service Connection for the Cause of the Veteran's Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2002); see Ashley v. Brown, 6 
Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (2002); see Schoonover v. 
Derwinski, 
3 Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

The appellant contends that the veteran's service-connected 
penetrating right chest wound with retained foreign body in 
the chest contributed substantially and materially to cause 
his death.  She specifically contends that the veteran's 
service-connected penetrating right chest wound with retained 
foreign body in the chest produced lung and pleurisy 
scarring, which in turn resulted in additional pleural 
effusion, which was a contributory cause of the veteran's 
death. 

The veteran died in November 1999.  The Certificate of Death 
lists the immediate cause of death as congestive heart 
failure, due to cardiomyopathy, due to coronary artery 
disease, and listed chronic pleural effusion as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.  

At the time of the veteran's death, service connection had 
been established for a moderate muscle wound to Muscle Group 
VI of the right arm with residual ulnar nerve neuritis, rated 
as 30 percent disabling; penetrating right chest wound with 
retained foreign body in the chest, rated as 20 percent 
disabling; moderate muscle wound to Muscle Group I of the 
right chest, rated as 10 percent disabling; and paralysis of 
the left deltoid, rated as noncompensably disabling. 

After a review of the evidence of record, the Board finds 
that the evidence of record for and against the appellant's 
claim is in relative equipoise on the question of whether the 
veteran's service-connected penetrating right chest wound 
with retained foreign body in the chest contributed 
substantially or materially to cause his death.  While the 
Certificate of Death listed pleural effusion as a 
"significant condition contributing to death," the 
Certificate of Death does not indicate that the contribution 
to death was "substantial" or "material"; the Certificate 
of Death does not demonstrate the etiology of the pleural 
effusion or a relationship between the veteran's service-
connected disability (penetrating right chest wound with 
retained foreign body in the chest) and pleural effusion; and 
the Certificate of Death specifically indicated that chronic 
pleural effusion did not result in the underlying immediate 
cause of death, which was congestive heart failure.  The 
evidence weighing against the appellant's claim includes a 
March 2000 VA consultant's opinions that the veteran's 
penetrating right chest wound with retained foreign body in 
the chest would be expected to produce lung and pleurisy 
scarring that would remain unchanged after the initial 
healing treatment, that pleural effusion commonly accompanies 
congestive heart failure and contributes to the downhill 
course of the cardiac disease due to lung compression or 
restriction, and that pleural 


effusion as a part of the veteran's final cardiac illness was 
not related to his service-connected penetrating right chest 
wound with retained foreign body in the chest.     

The evidence weighing in favor of the appellant's claim 
includes favorable medical opinion evidence that tends to 
show that the veteran's penetrating right chest wound with 
retained foreign body in the chest contributed to his death.  
The Certificate of Death listed chronic pleural effusion as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.  An undated letter from 
Gregory Kane, M.D., received in July 2003, reflects the 
opinion that, to a reasonable degree of medical certainty, 
the veteran's penetrating chest wound "as likely as not was 
a contributing cause of the [v]eteran's death" as defined at 
38 C.F.R. § 3.312 ("contributed substantially or materially 
to cause death").  Dr. Kane opined that chronic pleural 
effusion was a significant contributing cause of death 
because the veteran's prior (service-connected) penetrating 
right chest wound with retained foreign body in the chest 
made him "more likely than not to have abnormal pleural 
lymphatic drainage and tendency to accumulate more pleural 
fluid then [sic] a person without such a penetrating chest 
wound."

As the weight of the evidence for and against the appellant's 
claim is in relative equipoise on the question of whether the 
veteran's service-connected penetrating right chest wound 
with retained foreign body in the chest contributed 
substantially or materially to cause his death, the Board 
will resolve such reasonable doubt in the appellant's favor.  
With the resolution of reasonable doubt in the appellant's 
favor, the Board finds that the veteran's service-connected 
penetrating right chest wound with retained foreign body in 
the chest contributed substantially or materially to 
cause his death, and that service connection for the cause of 
the veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.312. 




ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

